DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed on 09 March 2022. Claims 1-22 are pending in the application; and claims 1, 7, 9 and 17-22 are amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 19-20 are directed towards a control circuit configured to control a base station and claims 21-22 are directed towards a storage medium in which a program for controlling a base station. Therefore, any limitations of the claim(s), especially within the body of claim(s), that aren’t part of or limiting the method implemented by the apparatus (e.g., in claim 19, “the reference signal being used for the terminal to measure the reception quality…the reception quality of the reference signal measured by the terminal”; in claim 20, “the reference signal being used for the terminal to measure a reception quality…a measurement result of the reception quality of the reference signal measured by the terminal using the radio parameter”; in claim 21, “the reference signal being used by the terminal to measure the reception quality… a measurement result of the reception quality of the reference signal measured by the terminal”; and in claim 22, “the reference signal being used by the terminal to measure a reception quality…a measurement result of the reception quality of the reference signal measured by the terminal using the radio parameter”) are either not part of the claims because they clearly wouldn’t be required for infringement; or there is great ambiguity as to whether those limitations are required for infringement, especially for a potential infringer; therefore, a rejection under 35 U.S.C. 112(b) is appropriate.  (MPEP 2173.02: “the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, 10 Fed. App'x 890 (Fed. Cir. 2001)”.
Moreover, claims 1, 9 and 19-22 recite a feature related to a difference in either a number of beam spots or a period during intermittent reception [mode] as compared to a “normal time” or “normal mode” when intermittent reception is not performed. 
The relative terms of degree recited in the claims (e.g. when intermittent reception is performed vs. “normal time” or “normal mode” when intermittent reception is not performed) render the scope of the claims indefinite. While it is easily understood that there is disclosed an intermittent reception mode and a normal mode when intermittent reception is not performed by a terminal, the disclosure does not define “time” or “normal time”. Moreover, the disclosure does not define at what “time” in normal mode is claimed rendering the scope of the claims indefinite with respect to what point in time during normal mode in which a terminal measures one or more beam spots in comparison to the number of beam spots to be measured during intermittent reception. More still, the specification teaches that the base station transmits reference signals to a terminal operating in “normal mode not only at the search beam timing but also during the period 1323 in the period 1321”;  “periods 1327 to 1337 during which the base station 10 transmits search beams”; and “Referring to an enlarged sub-chart 1317, the period 1327 for transmitting search beams is formed of the periods 1307 to 1311 for transmitting a plurality of reference signals” while the terminals 20-1 and 20-3 operate in the intermittent reception mode and “The terminal 20-1 measures the reception qualities of the reference signals 2 in the periods 1338, 1339, 1340, and 1341. The terminal 20-3 measures the reception qualities of the reference signals 2 in the periods 1342, 1343, 1344, 1345, 1346, and 1347.” (See as filed specification: Fig. 26, pg. 39, line 8 – pg. 40, line 7). That is to say that a terminal in normal mode is configured to measure more reference signals more frequently (e.g. at search beams comprising a plurality of beams/times and additional times that are not search beams) than a terminal in intermittent reception (e.g., only at a subset of search beams comprising a plurality of beams/times) according to applicant’s disclosure. As such, the features of the independent claims with respect to the intermittent reception [mode] vs normal mode/time are unclear when given a broad but reasonable interpretation in view of applicant’s disclosure. 
There is lack of antecedent basis in claims 3 and 11 for “the terminals” rendering the scope of claims 3 and 11 indefinite.
Dependent claim 2-8 and 10-16 do not remedy the lack of clarity in claims 1 and 9 from which they depend, respectively. Accordingly, claims 1-22 are rejected under 35 U.S.C. § 112.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-10 and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi Electric, “Common signal/information allocation for initial access and mobility”, 3GPP TSG RAN WG1 #86bis, Lisbon, Portugal, 10-14 October, 2016, R1-1608711, hereafter D1, in view of Samsung, “Bearer measurement and reporting”, 3GPP TSG RAN WG1#89, Hangzhou, China, 15th-19th May 2017, R1-1709035, hereafter D2, in view of Nagaraja et al. (US 2018/0063883 A1).

Regarding claim 1, D1 discloses a base station comprising: 
a communicator (Fig. 1 base station) capable of transmitting a reference signal to a plurality of beam spots forming a coverage area of the base station that are radiation ranges of a directional beam, and the communicator further being capable of transmitting the reference signal simultaneously two or more of the plurality of beam spots [sic] (Section 2 and Figure 1 Simultaneous transmission of BRS (also considered the common signal) to multi beam areas (i.e., beam spot groups) for beam management i.e., selection of the best beam(s) pair between TRP Tx and UE Rx); and 
a controller configured to divide the coverage area into a plurality of beam spot groups, each beam spot group including two or more of the plurality of beam spots to which the reference signal is transmitted simultaneously from the base station; assign consecutive time slots for transmitting the reference signals to adjacent beam spot groups of the plurality of beam spot groups; and transmit the reference signals to each of the plurality of beam spot groups in the respective time slots (Section 3 and Fig. 2 periodic common signal/information transmission in consecutive slots and adjacent beam spot groups).
D1 does not expressly disclose the following; however, D2 discloses a communicator capable of receiving, in response to the transmission of the reference signal, a signal indicating a reception quality from a terminal in a beam spot (D2: Section 4, Periodic beam quality report disclosing the UE monitors the serving beam and periodically reports CSI of beam quality to the gNB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the techniques of D2 to the disclosure of D1 in order for the gNB to manage connectivity of a UE in mobility to switch the coverage beam smoothly without connection loss (D2, section 2).
Nagaraja discloses a controller configured to notify, in response to receipt of an intermittent reception mode notification (Fig. 6, 602, [0065] “where the base station determines a reference signal configuration for a user equipment (UE) based, at least in part, on one or more discontinuous reception (DRX) parameters”), the terminal of intermittent reception mode radio parameters including a number of beam spot groups to be measured by the terminal ([0061] beam reference signals are used to identify good beams for communication; Fig. 6, [0604] “the base station signals the reference signal configuration and the one or more DRX parameters to the UE.”; Fig. 7, [0066]-[0067] disclosing the measurements are performed by the UE based on the received reference signal configuration; [0058]-[0059] and [0069] disclosing “the Node B determines an MRS configuration, based on DRX parameters and signals the MRS configuration to the UE” and the UE measures and generates a report), 
Nagaraja in view of D2 suggests wherein the controller increases the number of beam spots to be measured by the terminal during the intermittent reception mode as compared to that in a normal mode in which intermittent reception is not performed (D2: Section 4, Periodic beam quality report disclosing the UE monitors the serving beam; Nagaraja: [0021] disclosing the techniques are for reference signals that may be used for beam management during on periods of a discontinuous reception (DRX) corresponding to the claimed intermittent reception; [0057]-[0059] disclosing measurement reference signals (MRSs) are measured by a terminal (UE) in beam management procedures; [0070] there may be a greater chance of optimal beams changing while the UE is asleep; [0072] DRX parameters comprising MRS training configuration (resource configuration, process configuration, MRS symbols, mini-slots, slots of a SF etc.) beam training seen as analogous to beam management in D1; [0073] disclosing for long DRX cycles, more MRS training signals are utilized upon waking up as opposed to the disclosure of D2 in which the UE is not in DRX and measuring only the serving beam).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the disclosure of D1 based on the teaching of D2 and Nagaraja because only measuring the serving beam as taught by D2 can provide for allowing a UE to be switched to a better serving beam without losing the connection (Section 4) while Nagaraja teaches the need for increased beam monitoring for DRX mode because the beam can be lost when the UE is asleep for a long time ([0070]).

Regarding claim 2, Nagaraja further discloses the base station according to claim 1, wherein the controller notifies the terminal of timings at which the terminal measures reception qualities of the reference signals ([0058] and [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the disclosure of D1 based on the teaching of Nagaraja because the teaching lies therein of the need for increased beam monitoring for DRX mode because the beam can be lost when the UE is asleep for a long time ([0070]).

Regarding claim 8, D1 further discloses the base station according to claim 1, wherein the beam spot group includes a plurality of beam spots whose radiation ranges are adjacent to each other (Fig. 1).  

Regarding claim 9, D1 discloses a base station comprising: 
a communicator (Fig. 1 base station) capable of transmitting a reference signal to a plurality of beam spots from a coverage area of the base station that are radiation ranges of a directional beam, and the communicator further being capable of transmitting the reference signal simultaneously two or more of the plurality of beam spots [sic]  (Section 2 and Figure 1 Simultaneous transmission of BRS (also considered the common signal) to multi beam areas (i.e., beam spot groups) for beam management i.e., selection of the best beam(s) pair between TRP Tx and UE Rx); and 
a controller configured to divide the coverage area into a plurality of beam spot groups, each beam spot group including two or more of the plurality of beam spots to which the reference signal is transmitted simultaneously from the base station; assign consecutive time slots for transmitting the reference signals to adjacent beam spot groups of the plurality of beam spot groups; and transmit the reference signals to each of the plurality of beam spot groups in the respective time slots (Section 3 and Fig. 2 periodic common signal/information transmission in consecutive slots and adjacent beam spot groups).
D1 does not expressly disclose the following; however, D2 discloses a communicator capable of receiving, in response to the transmission of the reference signal, a signal indicating a reception quality from a terminal in a beam spot (D2: Section 4, Periodic beam quality report disclosing the UE monitors the serving beam and periodically reports CSI of beam quality to the gNB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the techniques of D2 to the disclosure of D1 in order for the gNB to manage connectivity of a UE in mobility to switch the coverage beam smoothly without connection loss (D2, section 2).
Nagaraja discloses a controller configured to notify, in response to receipt of an intermittent reception mode notification (Fig. 6, 602, [0065] “where the base station determines a reference signal configuration for a user equipment (UE) based, at least in part, on one or more discontinuous reception (DRX) parameters”), the terminal of intermittent reception mode radio parameters including a number of beam spot groups to be measured by the terminal ([0061] beam reference signals are used to identify good beams for communication; Fig. 6, [0604] “the base station signals the reference signal configuration and the one or more DRX parameters to the UE.”; Fig. 7, [0066]-[0067] disclosing the measurements are performed by the UE based on the received reference signal configuration; [0058]-[0059] and [0069] disclosing “the Node B determines an MRS configuration, based on DRX parameters and signals the MRS configuration to the UE” and the UE measures and generates a report), 
Nagaraja in view of D2 suggests wherein in accordance with a message that requests the terminal to switch to an intermittent reception mode, the controller changes a measurement cycle for the terminal to measure the reference signal and the number of beam spots to be measured by the terminal from those in a normal time in which intermittent reception is not performed (D2: Section 4, Periodic beam quality report disclosing the UE monitors the serving beam; Nagaraja: [0021] disclosing the techniques are for reference signals that may be used for beam management during on periods of a discontinuous reception (DRX) corresponding to the claimed intermittent reception; [0057]-[0059] disclosing measurement reference signals (MRSs) are measured by a terminal (UE) in beam management procedures; [0067], [0070], [0072]-[0073] disclosing the network determines the MRS cycles and DRX parameters on which the MRS parameters are based  and signals them to the UE in which longer DRX cycles require more training the message is seen as a request for the terminal (UE) to operate according to the DRX parameters and that in DRX how frequent the training occurs is configurable based on how long the UE is asleep because there may be a greater chance of optimal beams changing while the UE is asleep;  [0072] DRX parameters comprising MRS training configuration (resource configuration, process configuration, MRS symbols, mini-slots, slots of a SF etc.) beam training seen as analogous to beam management in D1; [0073] disclosing for long DRX cycles, more MRS training signals are utilized upon waking up as opposed to the disclosure of D2 in which the UE is not in DRX and measuring only the serving beam).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the disclosure of D1 based on the teaching of D2 and Nagaraja because only measuring the serving beam as taught by D2 can provide for allowing a UE to be switched to a better serving beam without losing the connection (Section 4) while Nagaraja teaches the need for increased beam monitoring for DRX mode because the beam can be lost when the UE is asleep for a long time ([0070]).

Regarding claim 10, Nagaraja further discloses the base station according to claim 9, wherein the controller notifies the terminal of timings at which the terminal measures reception qualities of the reference signals ([0058] and [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the disclosure of D1 based on the teaching of Nagaraja because the teaching lies therein of the need for increased beam monitoring for DRX mode because the beam can be lost when the UE is asleep for a long time ([0070]).  

Regarding claim 15, D1 and Nagaraja further suggest the base station according to claim 9, wherein the controller performs notification of the beam spots to be measured by the terminal in units of beam spot groups (Figure 1 simultaneous transmission of multiple beam spots; Nagarajan: [0069] the network notifies the UE of the MRS configuration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the disclosure of D1 based on the teaching of Nagaraja because the teaching lies therein of the need for increased beam monitoring for DRX mode because the beam can be lost when the UE is asleep for a long time ([0070]).  

Regarding claim 16, D1 further discloses the base station according to claim 9, wherein the beam spot group includes a plurality of beam spots whose radiation ranges are adjacent to each other (Fig. 1).

Regarding claim 17, D1 discloses a radio communication method comprising: 
a step of a base station dividing the coverage area into a plurality of beam spot groups, each beam spot group including two or more of the plurality of beam spots to which the reference signal is transmitted simultaneously from the base station (Section 2 and Figure 1 Simultaneous transmission of BRS (also considered the common signal) to multi beam areas (i.e., beam spot groups) for beam management i.e., selection of the best beam(s) pair between TRP Tx and UE Rx); 
a step of the base station assigning consecutive time slots for transmitting the reference signals to adjacent beam spot groups of the plurality of beam spot groups; and a step of the base station transmitting the reference signals to each of the plurality o(Section 3 and Fig. 2 periodic common signal/information transmission in consecutive slots and adjacent beam spot groups). 
D1 does not expressly disclose the following; however, D2 suggests the reference signal being used by a terminal in a beam spot to measure a reception quality; and a step of the terminal measuring the reception quality of the reference signal transmitted to the beam spot groups and transmitting a measurement result to the base station (D2: Section 4, Periodic beam quality report disclosing the UE monitors the serving beam and periodically reports CSI of beam quality to the gNB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the techniques of D2 to the disclosure of D1 in order for the gNB to manage connectivity of a UE in mobility to switch the coverage beam smoothly without connection loss (D2, section 2).
Nagaraja discloses a step of the base station notifying, in response to receipt of an intermittent reception mode notification (Fig. 6, 602, [0065] “where the base station determines a reference signal configuration for a user equipment (UE) based, at least in part, on one or more discontinuous reception (DRX) parameters”), the terminal of intermittent reception mode radio parameters including a number of beam spot groups to be measured by the terminal ([0061] beam reference signals are used to identify good beams for communication; Fig. 6, [0604] “the base station signals the reference signal configuration and the one or more DRX parameters to the UE.”; Fig. 7, [0066]-[0067] disclosing the measurements are performed by the UE based on the received reference signal configuration; [0058]-[0059] and [0069] disclosing “the Node B determines an MRS configuration, based on DRX parameters and signals the MRS configuration to the UE” and the UE measures and generates a report), 
a step of the terminal measuring the the reference signal transmitted to the beam spot groups indicated in the notification from the base station and transmitting a measurement result to the base station ([0072] DRX parameters comprising MRS training configuration (resource configuration, process configuration, MRS symbols, mini-slots, slots of a SF etc.) beam training seen as analogous to beam management in D1; Fig. 7, [0066]-[0067] disclosing the measurements are performed by the UE based on the received reference signal configuration; [0058]-[0059] and [0069] disclosing “the Node B determines an MRS configuration, based on DRX parameters and signals the MRS configuration to the UE” and the UE measures and generates a report), 
Nagaraja in view of D2 suggests wherein the bases station [sic] increases the number of beam spots to be measured by the terminal during intermittent reception as compared to that in a normal time in which intermittent reception is not performed (D2: Section 4, Periodic beam quality report disclosing the UE monitors the serving beam; Nagaraja: [0021] disclosing the techniques are for reference signals that may be used for beam management during on periods of a discontinuous reception (DRX) corresponding to the claimed intermittent reception; [0057]-[0059] disclosing measurement reference signals (MRSs) are measured by a terminal (UE) in beam management procedures; [0070] there may be a greater chance of optimal beams changing while the UE is asleep; [0072] DRX parameters comprising MRS training configuration (resource configuration, process configuration, MRS symbols, mini-slots, slots of a SF etc.) beam training seen as analogous to beam management in D1; [0073] disclosing for long DRX cycles, more MRS training signals are utilized upon waking up as opposed to the disclosure of D2 in which the UE is not in DRX and measuring only the serving beam).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the disclosure of D1 based on the teaching of D2 and Nagaraja because only measuring the serving beam as taught by D2 can provide for allowing a UE to be switched to a better serving beam without losing the connection (Section 4) while Nagaraja teaches the need for increased beam monitoring for DRX mode because the beam can be lost when the UE is asleep for a long time ([0070]).

Regarding claim 18, D1 discloses a wireless communication method comprising: 
a step of a base station dividing the coverage area into a plurality of beam spot groups, each beam spot group including two or more of the plurality of beam spots to which the reference signal is transmitted simultaneously from the base station (Section 2 and Figure 1 Simultaneous transmission of BRS (also considered the common signal) to multi beam areas (i.e., beam spot groups) for beam management i.e., selection of the best beam(s) pair between TRP Tx and UE Rx); 
a step of the base station assigning consecutive time slots for transmitting the reference signals to adjacent beam spot groups of the plurality of beam spot groups; and a step of the base station transmitting the reference signals to each of the plurality o(Section 3 and Fig. 2 periodic common signal/information transmission in consecutive slots and adjacent beam spot groups). 
D1 does not expressly disclose the following; however, D2 suggests a step of the terminal measuring the reception quality of the reference signal and transmitting a measurement result to the base station (D2: Section 4, Periodic beam quality report disclosing the UE monitors the serving beam and periodically reports CSI of beam quality to the gNB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the techniques of D2 to the disclosure of D1 in order for the gNB to manage connectivity of a UE in mobility to switch the coverage beam smoothly without connection loss (D2, section 2).
 Nagaraja discloses a step of a base station indicating a radio parameter to be used by the terminal in notification ([0061] beam reference signals are used to identify good beams for communication; Fig. 6, [0604] “the base station signals the reference signal configuration and the one or more DRX parameters to the UE.”); 
a step of the terminal measuring the reference signal using the radio parameter (Fig. 7, [0066]-[0067] disclosing the measurements are performed by the UE based on the received reference signal configuration; [0058]-[0059] and [0069] disclosing “the Node B determines an MRS configuration, based on DRX parameters and signals the MRS configuration to the UE” and the UE measures and generates a report), 
Nagaraja in view of D2 suggests the radio parameter indicated by the base station in notification in accordance with a message that requests the terminal to switch to an intermittent reception mode changes a measurement cycle for the terminal to measure the reference signal and increases the number of beam spots to be measured by the terminal from those in a normal time in which intermittent reception is not performed (D2: Section 4, Periodic beam quality report disclosing the UE monitors the serving beam; Nagaraja: [0021] disclosing the techniques are for reference signals that may be used for beam management during on periods of a discontinuous reception (DRX) corresponding to the claimed intermittent reception; [0057]-[0059] disclosing measurement reference signals (MRSs) are measured by a terminal (UE) in beam management procedures; [0067], [0070], [0072]-[0073] disclosing the network determines the MRS cycles and DRX parameters on which the MRS parameters are based  and signals them to the UE in which longer DRX cycles require more training the message is seen as a request for the terminal (UE) to operate according to the DRX parameters and that in DRX how frequent the training occurs is configurable based on how long the UE is asleep because there may be a greater chance of optimal beams changing while the UE is asleep;  [0072] DRX parameters comprising MRS training configuration (resource configuration, process configuration, MRS symbols, mini-slots, slots of a SF etc.) beam training seen as analogous to beam management in D1; [0073] disclosing for long DRX cycles, more MRS training signals are utilized upon waking up as opposed to the disclosure of D2 in which the UE is not in DRX and measuring only the serving beam).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the disclosure of D1 based on the teaching of D2 and Nagaraja because only measuring the serving beam as taught by D2 can provide for allowing a UE to be switched to a better serving beam without losing the connection (Section 4) while Nagaraja teaches the need for increased beam monitoring for DRX mode because the beam can be lost when the UE is asleep for a long time ([0070]).

Regarding claim 19, D1 discloses a control circuit configured to control a base station that communicates with a terminal in a beam spot using a directional beam, the beam spot being a radiation range of the directional beam, wherein the control circuit causes the base station to execute: 
a step of dividing the coverage area into a plurality of beam spot groups, each beam spot group including two or more of the plurality of beam spots to which the reference signal is transmitted simultaneously from the base station (Section 2 and Figure 1 Simultaneous transmission of BRS (also considered the common signal) to multi beam areas (i.e., beam spot groups) for beam management i.e., selection of the best beam(s) pair between TRP Tx and UE Rx); 
a step of assigning consecutive time slots for transmitting the reference signals to adjacent beam spot groups of the plurality of beam spot groups; and a step of transmitting the reference signals to each of the plurality of beam spot groups in the respective time slots (Section 3 and Fig. 2 periodic common signal/information transmission in consecutive slots and adjacent beam spot groups).
D1 does not expressly disclose the following; however, D2 suggests the reference signal being used for the terminal to measure the reception quality and  a step of receiving a measurement result of the reception quality of the reference signal measured by the terminal (D2: Section 4, Periodic beam quality report disclosing the UE monitors the serving beam and periodically reports CSI of beam quality to the gNB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the techniques of D2 to the disclosure of D1 in order for the gNB to manage connectivity of a UE in mobility to switch the coverage beam smoothly without connection loss (D2, section 2).
a step of notifying the terminal of the number of beam spots which are measured ([0061] beam reference signals are used to identify good beams for communication; Fig. 6, [0604] “the base station signals the reference signal configuration and the one or more DRX parameters to the UE.”; Fig. 7, [0066]-[0067] disclosing the measurements are performed by the UE based on the received reference signal configuration; [0058]-[0059] and [0069] disclosing “the Node B determines an MRS configuration, based on DRX parameters and signals the MRS configuration to the UE” and the UE measures and generates a report; [0072] DRX parameters comprising MRS training configuration (resource configuration, process configuration, MRS symbols, mini-slots, slots of a SF etc.) beam training seen as analogous to beam management in D1); 
Nagaraja in view of D2 suggests the control circuit performs control so that the number of beam spots indicated by the base station in the notification to the terminal is larger during intermittent reception than the number of beam spots of which the base station notifies the terminal in a normal time in which intermittent reception is not performed (D2: Section 4, Periodic beam quality report disclosing the UE monitors the serving beam; Nagaraja: [0021] disclosing the techniques are for reference signals that may be used for beam management during on periods of a discontinuous reception (DRX) corresponding to the claimed intermittent reception; [0057]-[0059] disclosing measurement reference signals (MRSs) are measured by a terminal (UE) in beam management procedures; [0070] there may be a greater chance of optimal beams changing while the UE is asleep; [0072] DRX parameters comprising MRS training configuration (resource configuration, process configuration, MRS symbols, mini-slots, slots of a SF etc.) beam training seen as analogous to beam management in D1; [0073] disclosing for long DRX cycles, more MRS training signals are utilized upon waking up as opposed to the disclosure of D2 in which the UE is not in DRX and measuring only the serving beam).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the disclosure of D1 based on the teaching of D2 and Nagaraja because only measuring the serving beam as taught by D2 can provide for allowing a UE to be switched to a better serving beam without losing the connection (Section 4) while Nagaraja teaches the need for increased beam monitoring for DRX mode because the beam can be lost when the UE is asleep for a long time ([0070]).
  
Regarding claim 20, D1 discloses a control circuit configured to control a base station that communicates with a terminal in a beam spot using a directional beam, the beam spot being a radiation range of the directional beam, wherein the control circuit causes the base station to execute: 
a step of dividing the coverage area into a plurality of beam spot groups, each beam spot group including two or more of the plurality of beam spots to which the reference signal is transmitted simultaneously from the base station (Section 2 and Figure 1 Simultaneous transmission of BRS (also considered the common signal) to multi beam areas (i.e., beam spot groups) for beam management i.e., selection of the best beam(s) pair between TRP Tx and UE Rx); 
a step of assigning consecutive time slots for transmitting the reference signals to adjacent beam spot groups of the plurality of beam spot groups; and a step of transmitting the reference signals to each of the plurality of beam spot groups in the respective time slots (Section 3 and Fig. 2 periodic common signal/information transmission in consecutive slots and adjacent beam spot groups).
D1 does not expressly disclose the following; however, D2 suggests the reference signal being used for the terminal to measure the reception quality; and a step of receiving a measurement result of the reception quality of the reference signal (D2: Section 4, Periodic beam quality report disclosing the UE monitors the serving beam and periodically reports CSI of beam quality to the gNB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the techniques of D2 to the disclosure of D1 in order for the gNB to manage connectivity of a UE in mobility to switch the coverage beam smoothly without connection loss (D2, section 2).
Nagaraja discloses a step of notifying the terminal of a radio parameter to be used by the terminal; and a measurement result of the reference signal measured by the terminal using the radio parameter ([0061] beam reference signals are used to identify good beams for communication; Fig. 6, [0604] “the base station signals the reference signal configuration and the one or more DRX parameters to the UE.”; Fig. 7, [0066]-[0067] disclosing the measurements are performed by the UE based on the received reference signal configuration; [0058]-[0059] and [0069] disclosing “the Node B determines an MRS configuration, based on DRX parameters and signals the MRS configuration to the UE” and the UE measures and generates a report; [0072] DRX parameters comprising MRS training configuration (resource configuration, process configuration, MRS symbols, mini-slots, slots of a SF etc.) beam training seen as analogous to beam management in D1), wherein 
the control circuit performs control to change a measurement cycle for the terminal to measure the reference signal and increase the number of beam spots to be measured by the terminal from those in a normal time in which intermittent reception is not performed, the measurement cycle and the number of beam spots being included in the radio parameter that the base station provides in accordance with a message that requests the terminal to switch to an intermittent reception mode (D2: Section 4, Periodic beam quality report disclosing the UE monitors the serving beam; Nagaraja: [0021] disclosing the techniques are for reference signals that may be used for beam management during on periods of a discontinuous reception (DRX) corresponding to the claimed intermittent reception; [0057]-[0059] disclosing measurement reference signals (MRSs) are measured by a terminal (UE) in beam management procedures; [0067], [0070], [0072]-[0073] disclosing the network determines the MRS cycles and DRX parameters on which the MRS parameters are based  and signals them to the UE in which longer DRX cycles require more training the message is seen as a request for the terminal (UE) to operate according to the DRX parameters and that in DRX how frequent the training occurs is configurable based on how long the UE is asleep because there may be a greater chance of optimal beams changing while the UE is asleep;  [0072] DRX parameters comprising MRS training configuration (resource configuration, process configuration, MRS symbols, mini-slots, slots of a SF etc.) beam training seen as analogous to beam management in D1; [0073] disclosing for long DRX cycles, more MRS training signals are utilized upon waking up as opposed to the disclosure of D2 in which the UE is not in DRX and measuring only the serving beam).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the disclosure of D1 based on the teaching of D2 and Nagaraja because only measuring the serving beam as taught by D2 can provide for allowing a UE to be switched to a better serving beam without losing the connection (Section 4) while Nagaraja teaches the need for increased beam monitoring for DRX mode because the beam can be lost when the UE is asleep for a long time ([0070]).

Regarding claim 21, D1 suggests a storage medium in which a program for controlling a base station that communicates, using a directional beam, with a terminal in a beam spot that is a radiation range of the directional beam is stored, the program being configured to cause the base station to execute (one of ordinary skill would find it obvious before the effective filing date of the invention to implement the techniques of D1 in this manner. Using common sense as a guide, such implementations provide a manner of flexibly configuring a base station as communication standards evolve in order to maintain compatibility with such changes): 
a step of dividing the coverage area into a plurality of beam spot groups, each beam spot group including two or more of the plurality of beam spots to which the reference signal is transmitted simultaneously from the base station (Section 2 and Figure 1 Simultaneous transmission of BRS (also considered the common signal) to multi beam areas (i.e., beam spot groups) for beam management i.e., selection of the best beam(s) pair between TRP Tx and UE Rx); 
a step of assigning consecutive time slots for transmitting the reference signals to adjacent beam spot groups of the plurality of beam spot groups; and a step of transmitting the reference signals to each of the plurality of beam spot groups in the respective time slots (Section 3 and Fig. 2 periodic common signal/information transmission in consecutive slots and adjacent beam spot groups).
D1 does not expressly disclose the following; however, D2 suggests the reference signal being used by the terminal to measure the reception quality; and a step of receiving a measurement result of the reception quality of the reference signal measured by the terminal (D2: Section 4, Periodic beam quality report disclosing the UE monitors the serving beam and periodically reports CSI of beam quality to the gNB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the techniques of D2 to the disclosure of D1 in order for the gNB to manage connectivity of a UE in mobility to switch the coverage beam smoothly without connection loss (D2, section 2).
Nagaraja suggests a step of notifying the terminal of the number of beam spots for which a reception quality is measured ([0061] beam reference signals are used to identify good beams for communication; Fig. 6, [0604] “the base station signals the reference signal configuration and the one or more DRX parameters to the UE.”; Fig. 7, [0066]-[0067] disclosing the measurements are performed by the UE based on the received reference signal configuration; [0058]-[0059] and [0069] disclosing “the Node B determines an MRS configuration, based on DRX parameters and signals the MRS configuration to the UE” and the UE measures and generates a report; [0072] DRX parameters comprising MRS training configuration (resource configuration, process configuration, MRS symbols, mini-slots, slots of a SF etc.) beam training seen as analogous to beam management in D1).
Nagaraja in view of D2 suggests wherein the number of beam spots indicated by the base station in the notification to the terminal is larger during intermittent reception than the number of beam spots of which the base station notifies the terminal in a normal time in which intermittent reception is not performed (D2: Section 4, Periodic beam quality report disclosing the UE monitors the serving beam; Nagaraja: [0021] disclosing the techniques are for reference signals that may be used for beam management during on periods of a discontinuous reception (DRX) corresponding to the claimed intermittent reception; [0057]-[0059] disclosing measurement reference signals (MRSs) are measured by a terminal (UE) in beam management procedures; [0070] there may be a greater chance of optimal beams changing while the UE is asleep; [0072] DRX parameters comprising MRS training configuration (resource configuration, process configuration, MRS symbols, mini-slots, slots of a SF etc.) beam training seen as analogous to beam management in D1; [0073] disclosing for long DRX cycles, more MRS training signals are utilized upon waking up as opposed to the disclosure of D2 in which the UE is not in DRX and measuring only the serving beam).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the disclosure of D1 based on the teaching of D2 and Nagaraja because only measuring the serving beam as taught by D2 can provide for allowing a UE to be switched to a better serving beam without losing the connection (Section 4) while Nagaraja teaches the need for increased beam monitoring for DRX mode because the beam can be lost when the UE is asleep for a long time ([0070]).
  
Regarding claim 22, D1 suggests a storage medium in which a program for controlling a base station that communicates, using a directional beam, with a terminal in a beam spot that is a radiation range of the directional beam is stored, the program being configured to cause the base station to execute (one of ordinary skill would find it obvious before the effective filing date of the invention to implement the techniques of D1 in this manner. Using common sense as a guide, such implementations provide a manner of flexibly configuring a base station as communication standards evolve in order to maintain compatibility with such changes): 
a step of dividing the coverage area into a plurality of beam spot groups, each beam spot group including two or more of the plurality of beam spots to which the reference signal is transmitted simultaneously from the base station (Section 2 and Figure 1 Simultaneous transmission of BRS (also considered the common signal) to multi beam areas (i.e., beam spot groups) for beam management i.e., selection of the best beam(s) pair between TRP Tx and UE Rx); 
a step of assigning consecutive time slots for transmitting the reference signals to adjacent beam spot groups of the plurality of beam spot groups; and a step of transmitting the reference signals to each of the plurality of beam spot groups in the respective time slots (Section 3 and Fig. 2 periodic common signal/information transmission in consecutive slots and adjacent beam spot groups).
D1 does not expressly disclose the following; however, D2 suggests  the reference signal being used by the terminal to measure a reception quality; and a step of receiving a measurement result of the reception quality of the reference signal measured by the terminal (D2: Section 4, Periodic beam quality report disclosing the UE monitors the serving beam and periodically reports CSI of beam quality to the gNB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the techniques of D2 to the disclosure of D1 in order for the gNB to manage connectivity of a UE in mobility to switch the coverage beam smoothly without connection loss (D2, section 2).
Nagaraja discloses a step of notifying the terminal of a radio parameter to be used by the terminal; and a measurement result of the reference signal measured by the terminal using the radio parameter ([0061] beam reference signals are used to identify good beams for communication; Fig. 6, [0604] “the base station signals the reference signal configuration and the one or more DRX parameters to the UE.”; Fig. 7, [0066]-[0067] disclosing the measurements are performed by the UE based on the received reference signal configuration; [0058]-[0059] and [0069] disclosing “the Node B determines an MRS configuration, based on DRX parameters and signals the MRS configuration to the UE” and the UE measures and generates a report; [0072] DRX parameters comprising MRS training configuration (resource configuration, process configuration, MRS symbols, mini-slots, slots of a SF etc.) beam training seen as analogous to beam management in D1)
Nagaraja in view of D2 suggests wherein a measurement cycle for the terminal to measure the reference signal and the number of beam spots to be measured by the terminal are changed from those in a normal time in which intermittent reception is not performed, the measurement cycle and the number of beam spots being included in the radio parameter that the base station provides for notification in accordance with a message that requests the terminal to switch to an intermittent reception mode  (D2: Section 4, Periodic beam quality report disclosing the UE monitors the serving beam; Nagaraja: [0021] disclosing the techniques are for reference signals that may be used for beam management during on periods of a discontinuous reception (DRX) corresponding to the claimed intermittent reception; [0057]-[0059] disclosing measurement reference signals (MRSs) are measured by a terminal (UE) in beam management procedures; [0067], [0070], [0072]-[0073] disclosing the network determines the MRS cycles and DRX parameters on which the MRS parameters are based  and signals them to the UE in which longer DRX cycles require more training the message is seen as a request for the terminal (UE) to operate according to the DRX parameters and that in DRX how frequent the training occurs is configurable based on how long the UE is asleep because there may be a greater chance of optimal beams changing while the UE is asleep;  [0072] DRX parameters comprising MRS training configuration (resource configuration, process configuration, MRS symbols, mini-slots, slots of a SF etc.) beam training seen as analogous to beam management in D1; [0073] disclosing for long DRX cycles, more MRS training signals are utilized upon waking up as opposed to the disclosure of D2 in which the UE is not in DRX and measuring only the serving beam).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the disclosure of D1 based on the teaching of D2 and Nagaraja because only measuring the serving beam as taught by D2 can provide for allowing a UE to be switched to a better serving beam without losing the connection (Section 4) while Nagaraja teaches the need for increased beam monitoring for DRX mode because the beam can be lost when the UE is asleep for a long time ([0070]).
 
Claims 3-7 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi Electric, “Common signal/information allocation for initial access and mobility”, 3GPP TSG RAN WG1 #86bis, Lisbon, Portugal, 10-14 October, 2016, R1-1608711, hereafter D1, in view of Samsung, “Bearer measurement and reporting”, 3GPP TSG RAN WG1#89, Hangzhou, China, 15th-19th May 2017, R1-1709035, hereafter D2, in view of Nagaraja et al. (US 2018/0063883 A1) further in view of Qualcomm Incorporated, “Beam Management in C-DRX”, 3GPP TSG RAN Wg2 Meeting Ad-hoc, Vancouver, Canada, Jan 22th-26th [sic], 2018, R2-1801261, hereafter D3.

Regarding claim 3, D1 in view of D2 and Nagaraja disclose the base station according to claim 1, wherein the controller changes, using a parameter change message that notifies the terminal of a measurement cycle for the reference signal. (Nagaraja: [0057] disclosing semi-static and dynamic MRS configuration; [0060] disclosing DRX (e.g. intermittent reception); [0067], [0072]-[0073] disclosing the network determines the MRS cycles and DRX parameters on which the MRS parameters are based  and signals them to the UE in which longer DRX cycles require more training; [0070] “more frequent MRS training for longer DRX cycles when the UE wakes up (as there may be a greater chance of optimal beams changing while the UE was asleep). Conversely, the MRS configuration may be selected to achieve less frequent (or no) MRS training when DRX cycles are shorter” these features suggest a dynamically adjusted MRS configuration based on DRX cycles configured for the terminal; D2: Section 4 non-DRX involves monitoring only the serving beam which also suggests an adjustment is made when switching a terminal from normal non-DRX operation to DRX operation).
D1 does not expressly disclose the following; however, D3 discloses the measurement cycle set in the terminal to a measurement cycle common to the terminals (pg. 2, Fig. 1, Discussion after Observation 3 and proposals 3 and 4 disclosing a periodic beam management configuration in which the reference signals must be swept to cover multiple potential beams in which the periodicity of the transmitted reference signals (CSI-RS) is set for a group of UEs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching in D1 with the techniques of D3 because they are readily applicable to the techniques of D1 and the motivation exists in D3 that by configuring the periodicity of reference signal transmission in this manner, the overhead of sending reference signals can be reduced by setting the reference signal periodicity to be a multiple of the DRX cycles.

Regarding claim 4,  D1 in view of D2, Nagaraja and D3 disclose the base station according to claim 1, wherein the controller adjusts a measurement cycle for the terminal to measure the reference signal, based on a transmission cycle for a search beam periodically radiated by the communicator for initial capture of the terminal (D1: pg. 1 disclosing a BRS for beam management at initial access; Nagaraja: [0057] disclosing semi-static and dynamic MRS configuration; [0060] disclosing DRX (e.g. intermittent reception); [0067], [0072]-[0073] disclosing the network determines the MRS cycles and DRX parameters on which the MRS parameters are based  and signals them to the UE in which longer DRX cycles require more training; [0070] “more frequent MRS training for longer DRX cycles when the UE wakes up (as there may be a greater chance of optimal beams changing while the UE was asleep). Conversely, the MRS configuration may be selected to achieve less frequent (or no) MRS training when DRX cycles are shorter” these features suggest a dynamically adjusted MRS configuration based on DRX cycles configured for the terminal; D2: Section 4 non-DRX involves monitoring only the serving beam which also suggests an adjustment is made when switching a terminal from normal non-DRX operation to DRX operation; D4: pg. 2, Fig. 1, Discussion after Observation 3 and proposals 3 and 4 disclosing a periodic beam management configuration in which the reference signals must be swept to cover multiple potential beams in which the periodicity of the transmitted reference signals (CSI-RS) is set for a group of UEs).

Regarding claim 5, D3 further suggests the base station according to claim 4, wherein the controller sets the measurement cycle to a multiple of the transmission cycle for a search beam (D3: pg. 2, Fig. 1, Discussion after Observation 3 and proposals 3 and 4 disclosing a periodic beam management configuration in which the reference signals must be swept to cover multiple potential beams in which the beam management periodicity is the same or different than the DRX periodicity).

Regarding claim 6, the prior art suggests the base station according to claim 4, wherein when the measurement cycle is not a multiple of the transmission cycle for a search beam, the controller adjusts the measurement cycle to a multiple of the transmission cycle for a search beam, and notifies the terminal of a measurement cycle obtained by the adjustment (D1: pg. 1 disclosing a BRS for beam management at initial access; Nagaraja: [0057] disclosing semi-static and dynamic MRS configuration; [0060] disclosing DRX (e.g. intermittent reception); [0067], [0072]-[0073] disclosing the network determines the MRS cycles and DRX parameters on which the MRS parameters are based  and signals them to the UE in which longer DRX cycles require more training; [0070] “more frequent MRS training for longer DRX cycles when the UE wakes up (as there may be a greater chance of optimal beams changing while the UE was asleep). Conversely, the MRS configuration may be selected to achieve less frequent (or no) MRS training when DRX cycles are shorter” these features suggest a dynamically adjusted MRS configuration based on DRX cycles configured for the terminal; D2: Section 4 non-DRX involves monitoring only the serving beam which also suggests an adjustment is made when switching a terminal from normal non-DRX operation to DRX operation; D4: pg. 2, Fig. 1, Discussion after Observation 3 and proposals 3 and 4 disclosing a periodic beam management configuration in which the reference signals must be swept to cover multiple potential beams in which the periodicity of the DRX and the beam management must be aligned for at least some of the DRX cycles).

Regarding claim 7, Nagaraja and D4 further suggests the base station according to claim 1, wherein the controller determines a measurement cycle for the terminal to measure the reference signal during intermittent reception, based on at least one of the increase in the number of beam spots, the measurement cycle in the normal time, and a moving speed of the terminal, and notifies the terminal of the measurement cycle determined (Nagaraja: [0073] more signal upon waking up; D4: Fig. 1 and preceding discussion disclosing that the measurement cycle is set to a certain periodicity because the beam management requires the reference signal to be swept across multiple beams).

Regarding claim 11, D1 in view of D2 and Nagaraja disclose the base station according to claim 9, wherein the controller changes, using a parameter change message that notifies the terminal of a measurement cycle for the reference signal. (Nagaraja: [0057] disclosing semi-static and dynamic MRS configuration; [0060] disclosing DRX (e.g. intermittent reception); [0067], [0072]-[0073] disclosing the network determines the MRS cycles and DRX parameters on which the MRS parameters are based  and signals them to the UE in which longer DRX cycles require more training; [0070] “more frequent MRS training for longer DRX cycles when the UE wakes up (as there may be a greater chance of optimal beams changing while the UE was asleep). Conversely, the MRS configuration may be selected to achieve less frequent (or no) MRS training when DRX cycles are shorter” these features suggest a dynamically adjusted MRS configuration based on DRX cycles configured for the terminal; D2: Section 4 non-DRX involves monitoring only the serving beam which also suggests an adjustment is made when switching a terminal from normal non-DRX operation to DRX operation).
D1 does not expressly disclose the following; however, D3 discloses the measurement cycle set in the terminal to a measurement cycle common to the terminals (pg. 2, Fig. 1, Discussion after Observation 3 and proposals 3 and 4 disclosing a periodic beam management configuration in which the reference signals must be swept to cover multiple potential beams in which the periodicity of the transmitted reference signals (CSI-RS) is set for a group of UEs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching in D1 with the techniques of D3 because they are readily applicable to the techniques of D1 and the motivation exists in D3 that by configuring the periodicity of reference signal transmission in this manner, the overhead of sending reference signals can be reduced by setting the reference signal periodicity to be a multiple of the DRX cycles.

Regarding claim 12,  D1 in view of D2, Nagaraja and D3 disclose the base station according to claim 9, wherein the controller adjusts a measurement cycle for the terminal to measure the reference signal, based on a transmission cycle for a search beam periodically radiated by the communicator for initial capture of the terminal (D1: pg. 1 disclosing a BRS for beam management at initial access; Nagaraja: [0057] disclosing semi-static and dynamic MRS configuration; [0060] disclosing DRX (e.g. intermittent reception); [0067], [0072]-[0073] disclosing the network determines the MRS cycles and DRX parameters on which the MRS parameters are based  and signals them to the UE in which longer DRX cycles require more training; [0070] “more frequent MRS training for longer DRX cycles when the UE wakes up (as there may be a greater chance of optimal beams changing while the UE was asleep). Conversely, the MRS configuration may be selected to achieve less frequent (or no) MRS training when DRX cycles are shorter” these features suggest a dynamically adjusted MRS configuration based on DRX cycles configured for the terminal; D2: Section 4 non-DRX involves monitoring only the serving beam which also suggests an adjustment is made when switching a terminal from normal non-DRX operation to DRX operation; D4: pg. 2, Fig. 1, Discussion after Observation 3 and proposals 3 and 4 disclosing a periodic beam management configuration in which the reference signals must be swept to cover multiple potential beams in which the periodicity of the transmitted reference signals (CSI-RS) is set for a group of UEs).

Regarding claim 13, D3 further suggests the base station according to claim 12, wherein the controller sets the measurement cycle to a multiple of the transmission cycle for a search beam (D3: pg. 2, Fig. 1, Discussion after Observation 3 and proposals 3 and 4 disclosing a periodic beam management configuration in which the reference signals must be swept to cover multiple potential beams in which the beam management periodicity is the same or different than the DRX periodicity).

Regarding claim 14, the prior art suggests the base station according to claim 12, wherein when the measurement cycle is not a multiple of the transmission cycle for a search beam, the controller adjusts the measurement cycle to a multiple of the transmission cycle for a search beam, and notifies the terminal of a measurement cycle obtained by the adjustment (D1: pg. 1 disclosing a BRS for beam management at initial access; Nagaraja: [0057] disclosing semi-static and dynamic MRS configuration; [0060] disclosing DRX (e.g. intermittent reception); [0067], [0072]-[0073] disclosing the network determines the MRS cycles and DRX parameters on which the MRS parameters are based  and signals them to the UE in which longer DRX cycles require more training; [0070] “more frequent MRS training for longer DRX cycles when the UE wakes up (as there may be a greater chance of optimal beams changing while the UE was asleep). Conversely, the MRS configuration may be selected to achieve less frequent (or no) MRS training when DRX cycles are shorter” these features suggest a dynamically adjusted MRS configuration based on DRX cycles configured for the terminal; D2: Section 4 non-DRX involves monitoring only the serving beam which also suggests an adjustment is made when switching a terminal from normal non-DRX operation to DRX operation; D4: pg. 2, Fig. 1, Discussion after Observation 3 and proposals 3 and 4 disclosing a periodic beam management configuration in which the reference signals must be swept to cover multiple potential beams in which the periodicity of the DRX and the beam management must be aligned for at least some of the DRX cycles).


Response to Arguments
Claim Rejections - 35 USC § 112 (b)
Applicant’s response appears to be a bona fide attempt at addressing all of the issues raised with respect to 35 U.S.C. § 112; however, the amendments have not effectively addressed the issues raised. For example, the issue of “normal time” still exists in many of the claims; as well as, features of a terminal are still recited in base station claims. As such, the amendments have not effectively overcome the rejections under 35 U.S.C. 112.

Claim Rejections - 35 USC § 103
Applicant's arguments filed 09 March 2022 have been fully considered but they are not persuasive. 
Applicant argues that the reference of record D1 does not disclose “the plurality of beam spots for the coverage area of the base station are divided into a plurality of beam spot groups or that consecutive time slots are assigned for transmitting the reference signals to adjacent beam spot groups.” While it is readily apparent that these features are disclosed by the reference of record D1 by merely observing the disclosure, examiner notes that applicant is advised to get the original version of this document from the 3GPP FTP repository to see with better clarity the figures which are color coded: https://www.3gpp.org/FTP/tsg_ran/WG1_RL1/TSGR1_86b/Docs
In section 2 there are depicted BRS transmitted simultaneously in beam spots 1, 2 and 3 referred to as a multi beam area (e.g. a beam spot group) and that the beam reference signal (BRS) should be transmitted periodically with the beam sweeping if the hybrid or analog beamforming is applied. In this sense, the BRS can be also considered as the common signal (Section 2, Fig. 1). Further, the common signal is disclosed as being transmitted in consecutive time slots for transmitting the reference signals to adjacent beam spot groups (Section 3, Fig. 2, 1st beam direction is a beam spot group or simultaneous multi beam, 2nd beam direction is a beam spot group or simultaneous multi beam which is adjacent to 1st beam and transmitted in a slot consecutive to the slot in which the 1st beam is transmitted). Applicant’s remarks merely contradict the facts found in D1 and are not persuasive.
In response to applicant's arguments against the reference of record Nagaraja individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments merely assert the combination of references cannot disclose or suggest the disputed features related to increasing the number of beam spots to be measured by the terminal during intermittent reception mode as compared to that in normal mode without specifically addressing where the deficiency lies. Such assertions are insufficient to shift the burden to examiner when examiner has provided factual evidence and reasoned statements in support of the legal conclusion of obviousness. 
Applicant does not provide any compelling arguments as they relate to “normal time” in claims 9 and 17-22; as such, arguments regarding “normal mode” are not applicable to said claims. Further applicant appears to have tried to file a bona fide response; however, the claim amendments to the independent claims are not commensurate in scope with respect to “normal mode” and “normal time”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Samsung, “Overview on beam management”, 3GPP TSG RAN WG1 #86bis, Lisbon, Portugal 10th-14th October 2016, R1-1609080; LG Electronics, “Discussion on DL beam management”, 3GPP TSG RAN WG1 Meeting #89, Hangzhou, China 15th-19th May 2017, R1-1707604; Huawei, HiSilicon, “Consideration on DRX with beam management, 3GPP TSG RAN WG2 #99bis, Prague, Czech Republic, 9-13 October 2017, R2-1710563; Ericsson, “Measurement configurations and signaling for fast setup”, 3GPP TSG RAN AH1801, Vancouver, Canada, Jan 22nd – 26th, 2018, R2-1801017; Samsung, “NR C-DRX enhancement considering beamforming”, 3GPP TSG RAN WG2 Ad-hoc Meeting. Vancouver, Canada, 21th-25th [sic], January 2018, R2-1801414.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/Primary Examiner, Art Unit 2461